DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.

Information Disclosure Statement
	The information disclosure statement submitted on 01/19/2021 has been considered by the Examiner and made of record in the application file.

Response to Arguments
	Claims 1-30 were previously allowed in Notice of Allowance filed on 10/28/2020.  
	The IDS filed on 01/19/2021 has been acknowledged and verified.  The present application is still in condition for allowance and claims 1-30 are allowed.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the best prior art of record found during the examination of the present application, Park et al. (US 9,306,646 herein Park) as modified by
Kim et al. (US 9,203,497 herein Kim), fails to specifically teach, suggest, or disclose a beam modification command indicating at least one beam index for communicating through at least one beam on at least one channel and indicating the at least one channel corresponding to the at least one beam, each beam index of the at least one beam index indicating at least a direction for communicating through a corresponding beam of the at least one beam, wherein the beam modification command is transmitted on a control channel and the at least one channel comprises a downlink data channel; and communicating, through the at least one beam corresponding to the at least one beam index on the at least one channel.
Park teaches sharing information about a set of semi-static beam patterns composed of a finite number of elements identified by indices predefined between a BS and a UE with respect to the semi-static beam patterns or at the BS, providing information about the set of semi-static beam patterns to the UE via a higher layer signal which may be changed according to BS operation; the UE should be informed of the index of the semi-static beam pattern with which the reference signal resources is 
Kim teaches selection result can include analog beam indexes indicating beams included in the transmit beam combination and digital beam index; the receiving end determines a transmit beam combination which will be used for data transmission on the basis of a transmit beam subset of the transmitting end) (Kim - column 7 lines 56-67, column 8 lines 1-16, column 15 lines 63-67, column 16 lines 1-15, column 16 lines 19-24, and column 16 lines 38-59).
These teachings of Park and/or Kim both alone or in combination, differ and fall short of the present application. Therefore claim 1 is considered novel and non-obvious over the prior art references and therefore is allowed.
Claims 2-11 depend upon allowable claim 1 therefore these claims are also allowed.

Regarding claim 12, the best prior art of record found during the examination of the present application, Park et al. (US 9,306,646 herein Park) as modified by
Kim et al. (US 9,203,497 herein Kim), fails to specifically teach, suggest, or disclose a beam modification command indicating at least one beam index for communicating through at least one beam on at least one channel and indicating the at 
a corresponding beam of the at least one beam, wherein the beam modification command is transmitted on a control channel and the at least one channel comprises a downlink data channel; and communicate through the at least one beam corresponding to the at least one beam index on the at least one channel.
Park teaches sharing information about a set of semi-static beam patterns composed of a finite number of elements identified by indices predefined between a BS and a UE with respect to the semi-static beam patterns or at the BS, providing information about the set of semi-static beam patterns to the UE via a higher layer signal which may be changed according to BS operation; the UE should be informed of the index of the semi-static beam pattern with which the reference signal resources is associated, in order to determine that the reference signal for dynamic beamforming is no longer valid when the BS changes the semi-static beam pattern of the UE to a semistatic beam pattern having another index (Park - column 25 lines 50-67, and column 26 lines 21-67).
Kim teaches selection result can include analog beam indexes indicating beams included in the transmit beam combination and digital beam index; the receiving end determines a transmit beam combination which will be used for data transmission on the basis of a transmit beam subset of the transmitting end (Kim - column 7 lines 56-67, column 8 lines 1-16, column 15 lines 63-67, column 16 lines 1-15, column 16 lines 19-24, and column 16 lines 38-59).

Claims 13-22 depend upon allowable claim 12 therefore these claims are also allowed.

Regarding claim 23, the best prior art of record found during the examination of the present application, Park et al. (US 9,306,646 herein Park) as modified by
Kim et al. (US 9,203,497 herein Kim), fails to specifically teach, suggest, or disclose a beam modification command indicating at least one beam index for communicating through at least one beam on at least one channel and indicating the at least one channel corresponding to the at least one beam, each beam index of the at least one beam index indicating at least a direction for communicating through a corresponding beam of the at least one beam, wherein the beam modification command is transmitted on a control channel and the at least one channel comprises a downlink data channel; and communicating through the at least one beam corresponding to the at least one beam index on the at least one channel.
Park teaches sharing information about a set of semi-static beam patterns composed of a finite number of elements identified by indices predefined between a BS and a UE with respect to the semi-static beam patterns or at the BS, providing information about the set of semi-static beam patterns to the UE via a higher layer signal which may be changed according to BS operation; the UE should be informed of 
Kim teaches selection result can include analog beam indexes indicating beams included in the transmit beam combination and digital beam index; the receiving end determines a transmit beam combination which will be used for data transmission on the basis of a transmit beam subset of the transmitting end (Kim - column 7 lines 56-67, column 8 lines 1-16, column 15 lines 63-67, column 16 lines 1-15, column 16 lines 19-24, and column 16 lines 38-59).
These teachings of Park and/or Kim both alone or in combination, differ and fall short of the present application. Therefore claim 23 is considered novel and non-obvious over the prior art references and therefore is allowed.
Claims 24-29 depend upon allowable claim 23, therefore these claims are also allowed.

Regarding claim 30, the best prior art of record found during the examination of the present application, Park et al. (US 9,306,646 herein Park) as modified by
Kim et al. (US 9,203,497 herein Kim), fails to specifically teach, suggest, or disclose a beam modification command indicating at least one beam index for communicating through at least one beam on at least one channel and indicating the at 
Park teaches sharing information about a set of semi-static beam patterns composed of a finite number of elements identified by indices predefined between a BS and a UE with respect to the semi-static beam patterns or at the BS, providing information about the set of semi-static beam patterns to the UE via a higher layer signal which may be changed according to BS operation; the UE should be informed of the index of the semi-static beam pattern with which the reference signal resources is associated, in order to determine that the reference signal for dynamic beamforming is no longer valid when the BS changes the semi-static beam pattern of the UE to a semistatic beam pattern having another index (Park - column 25 lines 50-67, and column 26 lines 21-67).
Kim teaches selection result can include analog beam indexes indicating beams included in the transmit beam combination and digital beam index; the receiving end determines a transmit beam combination which will be used for data transmission on the basis of a transmit beam subset of the transmitting end (Kim - column 7 lines 56-67, column 8 lines 1-16, Column 15 lines 63-67, column 16 lines 1-15, column 16 lines 19-24, and column 16 lines 38-59).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101.  The examiner can normally be reached on Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/APRIL G GONZALES/Primary Examiner, Art Unit 2648